Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, in the reply filed on June 25, 2021, is acknowledged.  Applicant also states that claims 1 and 4-18 read on the elected invention.  However, note that claim 12 depends from withdrawn claim 3, and thus, claim 12 should also be withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “the assisting alignment structure has an opening at least corresponding to the first via-hole,” is unclear because the term “corresponding” is ambiguous.  What does Applicant mean by the phrase “an opening at least corresponding to 
In claim 14, the limitation: “the active layer is on a side of the light-shielding layer away from the substrate in correspondence in position to the light-shielding layer,” is unclear because the phrase “in correspondence in position” is ambiguous.  What does Applicant mean by the phrase “in correspondence in positon to the light-shielding layer”?  Is the active layer required to overlap the light-shielding layer or formed within the projection of the light-shielding layer or formed directly over the light-shielding layer?  Thus, the positioning of the active layer relative to the light-shielding layer is unclear because of the phrase “in correspondence in position.”  Therefore, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined.  Claim 15 depends from claim 14, and thus, is rejected for the same issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-9, 11, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cain et al. (US 2014/0057433; cited by Applicant, hereinafter, Cain).
Regarding claim 1, Cain discloses a display substrate (Figs. 1-2, ¶ [0022] and [0048]), comprising: 
a substrate 1 (Fig. 2, ¶ [0023]: “substrate 1”); 
a first conductive layer 2/22 (Figs. 1a-1h and 2, ¶ [0023]), at least two insulation layers 5, 7 (Fig. 2, ¶ [0023]), and a second conductive layer 11 (Fig. 2, ¶ [0023]) successively on the substrate 1 (Fig. 2) in a direction away from the substrate 1 (Fig. 2), wherein the second conductive layer 11 (Fig. 2) is electrically connected with the first conductive layer 20 (Fig. 2) through via-holes 10 (Fig. 2, ¶ [0023]: “via-holes”) penetrating through the at least two insulation layers 5, 7 (Fig. 2), and the at least two insulation layers 5, 7, 9 (Fig. 2) comprise a first insulation layer 5 in contact with the first conductive layer 2/22 (Figs. 1c and 2); and 
an assisting alignment structure 8 (Fig. 2, ¶ [0023]) on a surface of the first insulation layer 5 (Fig. 2) away from the first conductive layer 2/22, wherein an orthographic projection of the assisting alignment structure 8 on the substrate 1 surrounds at least part of an edge of an orthographic projection of a first via-hole 10 (Fig. 2) in the first insulation layer 5 on the substrate 1 (Fig. 2), the assisting alignment structure 8 has an opening 28 (Fig. 2, ¶ [0023]: “windows 28”) at least corresponding to the first via-hole 10 (Fig. 2), and an orthographic projection of the opening 28 on the first conductive layer 2/22 lies within a pattern of the first conductive layer 22 (Figs. 1h and 2), so that an orthographic projection of the first via-hole 10 (Fig. 2) on the first conductive layer 20 lies within the pattern of the first conductive layer 2/22 (Figs. 1h and 2, ¶ [0023]). 

wherein the assisting alignment structure 8 (Fig. 2, ¶ [0023]) comprises a third film layer (¶ [0023]: “patterned conductive screen layer 8”), an orthographic projection of the third film layer 8 (Fig. 2) on the substrate 1 surrounds the orthographic projection of the first via-hole 10 (Fig. 2, ¶ [0023]: “via-holes”) on the substrate 1, and the opening 28 is a second via-hole penetrating through the third film layer 8 (Fig. 2); and 
wherein a center axis of the first via-hole 10 (Fig. 2: via-hole formed in the insulating layer 5) coincides with a center axis of the second via-hole 28 (Fig. 2); and
wherein a diameter of the second via-hole 28 ( Fig. 2) is larger than or equal to a diameter of the first via-hole 10 (Fig. 2: via-hole formed in the insulation layer 5); and
wherein the at least two insulation layers 5, 7, 9 (Fig. 2) further comprise a second insulation layer 7/9 (Fig. 2) on a side of the first insulation layer 5 away from the first conductive layer 20 (Fig. 2); and 
a third via-hole penetrates 10 (Fig. 2: via-hole formed in the second insulation layer 7) through the second insulation layer 7/9, both center axis of the third via-hole 10 (Fig. 2: via-hole formed in the second insulation layer 7/9) and center axis of the second via-hole 28 run through the third via-hole and the second via-hole (Fig. 2); and 
wherein the center axis of the third via-hole 10 (Fig. 2: via-hole formed in the second insulation layer 7/9) coincides with the center axis of the second via-hole; and
wherein a diameter of the third via-hole 10 (Fig. 2: via-hole formed in the second insulation layer 7/9) is larger than or equal to a diameter of the second via-hole 28; and

wherein a sum of thicknesses of the at least two insulation layers is more than 6000 angstroms (¶ [0031]: 5-10 µm);
further comprising a light-shielding layer 20 (Fig. 1a and 2, ¶ [0025]: “conductive layer 2 is a metallic layer…such as gold or silver”; it is implicit that gold and silver provide light-shielding capabilities), wherein the light-shielding layer 20 (Fig. 1a and 2) is made of a same material as the first conductive layer 22 (Fig. 1a, ¶ [0023]) and is at a same layer as the first conductive layer 22 (Fig. 1a, ¶ [0023]), and the light-shielding layer 20 is spaced from the first conductive layer 22 (Fig. 1a); and
a display panel (¶ [0048]: “display devices with relatively thick display media”), comprising the display substrate according to claim 1 (see rejection of claim 1 above). 
Regarding claim 17, Cain further discloses for fabricating the display substrate (Figs. 1a-1h and 2, ¶ [0023]) according to claim 1 (see rejection of claim 1 above), the method comprising: 
forming the first conductive layer 2/22 (Fig. 1a-1h and 2) on the substrate 1; 
forming the first insulation layer 5 (Fig. 1a-1h and 2) on the first conductive layer 2/22; 
forming the assisting alignment structure 8 (Fig. 1a-1h and 2) on the first insulation layer 5 (Fig. 1a-1h and 2); 
forming at least one second insulation layer 9 (Fig. 1a-1h and 2) on the assisting alignment structure 8; 

forming the second conductive layer 11 (Fig. 1a-1h and 2) on the second insulation layer 9, wherein the second conductive layer 11 is electrically connected with the first conductive layer 2/22 (Fig. 1a-1h and 2) through via-holes 10 (¶ [0023]: “via-holes”) in the second insulation layer 9 and the first insulation layer 5 (Fig. 1a-1h and 2, ¶ [0023]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cain (US 2014/0057433), as applied to the claims above, and further in view of Ohtani et al. (US 6,690,031; hereinafter, Ohtani).
Regarding claim 10, Cain discloses the display substrate of claims 1 and 9, as set forth above, including wherein the assisting alignment structure 8 (Fig. 2) is made of a metal material (¶ [0032]: “a metal layer”).  However, Cain does not disclose wherein the insulation layers are made of a silicon oxide or silicon nitride material.  However, note that silicon oxide and silicon nitride are well-known insulation materials in the semiconductor art (Ohtani: col. 3, lines 42-
Regarding claim 18, Cain discloses the method according to claim 17, as set forth above.  However, Cain does not explicitly disclose, wherein the assisting alignment structure, the first conductive layer, and the second conductive layer are formed through wet etching, and the via-holes in the first insulation layer and the second insulation layer are formed through dry etching.  However, note that wet etching and dry etching are well-known etching processes in the semiconductor art (Ohtani: col 3 line 62 to col. 4 line 3).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to form the assisting alignment structure, the first conductive layer, and the second conductive layer through wet etching, and form the via-holes in the first insulation layer and the second insulation layer through dry etching, because such a modification would have been obvious to try since experimenting among a finite number of possibilities (in this case wet-etching or dry-etching), is within the purview of one of ordinary skill in the art (MPEP 2143(I)(E)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  






/ABUL KALAM/Primary Examiner, Art Unit 2829